Citation Nr: 0321109	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  99-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to 
September 1971.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The RO denied entitlement to service connection for 
schizophrenia, paranoid type/schizotypal 
personality/aggressive personality (claimed as psychiatric 
condition).

The veteran presented oral testimony before the undersigned 
Veterans Law Judge via a videoconference with the RO in 
February 2000, a transcript of which has been associated with 
the claims file.

In October 2000 the Board denied entitlement to service 
connection for schizophrenia.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (CAVC).

While the case was pending at the CAVC, the VA Office of 
General Counsel requested that the CAVC vacate the October 
2000 decision by the Board and remand the case for 
readjudication of the issue of entitlement to service 
connection for schizophrenia in light of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The CAVC granted the Appellee's motion in an Order issued in 
August 2001, and has remanded the case to the Board for 
further action consistent with the directives of the August 
2001 Order.


FINDING OF FACT

The competent and probative medical evidence establishes that 
schizophrenia, paranoid type, is linked to active service.  


CONCLUSION OF LAW

Schizophrenia, paranoid type was incurred in active service.  
38 U.S.C.A. § 1110, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 
(b),(d) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The January 1971 report of general medical examination for 
enlistment shows the clinical evaluation of the psychiatric 
system was normal.

An August 1971 neuropsychiatric certificate signed by the 
chief of psychiatry and consultation service showed that the 
veteran received a neuropsychiatric evaluation while he was 
an inpatient on an Army hospital neuropsychiatric ward 
between August 12, 1971 and August 16, 1971.  

Findings on the mental status examination revealed an 
individual who was oriented in three spheres with flat affect 
but no evidence of psychosis or neurosis. 

Psychological testing on the Minnesota Multiphasic 
Personality Inventory (MMPI) was characterized as equivocal, 
but did show evidence of an uncooperative type of behavior 
pattern.  There was no evidence of psychotic behavior 
present.  A neurologic examination was completely normal.

It was noted that on the basis of the past personal history 
and the current mental status examination, the diagnosis made 
was of aggressive personality, chronic, severe and manifested 
by sudden bursts of hostility, lability of personality and 
claims of amnesia for these incidents. 


It was noted that the amnesic episodes could not be 
documented as being real or feigned.  Impairment for further 
military duty was considered as marked.  It was noted that 
the personality disorder existed prior to service.

It was recommended that the veteran be separated from the 
service administratively under Army regulations for 
unsuitability.  It was noted that the appellant's severe 
personality disorder was not amenable to any current 
available psychiatric treatment.

The September 1971 report of general medical examination 
conducted prior to separation from service shows that the 
clinical evaluation of the psychiatric system was normal.  
The veteran denied all psychiatric symptomatology when he 
completed the report of medical history portion of the 
examination.

The postservice record is silent for any pertinent findings 
until approximately the mid 1990's, when private and VA 
medical records reflect the presence of coexisting 
schizophrenia and personality disorder.  In 1998 the veteran 
reported a history of a severe head injury.  He was noted to 
have a schizoid personality disorder.

The veteran elected to testify before the Board via video-
conference, and such a hearing was held in February 2000 by 
the undersigned Veterans Law Judge.  A complete transcript 
(T.) of that testimony is also of record.

At the hearing it was argued that the appellant was 
misdiagnosed in service.  T-4. The appellant's representative 
indicated that after his review of the Merck Manual, 16th 
edition, page 1617, and the American Psychiatric Association: 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), the correct diagnosis in service was schizophrenia.  T-
4-5.  The appellant noted that he did not have schizophrenia 
prior to service.  T-6.  He recalled first having feelings of 
paranoia after incurring a head injury in service.  T-6.

A May 2003 VA examination report shows the examiner 
thoroughly reviewed the veteran's service medical records as 
well as postservice VA and private medical records.  
Following a psychiatric examination the diagnoses were 
paranoid type schizophrenia and schizotypal personality 
disorder.  

Based on a review of the veteran's claims file and 
examination findings the examiner opined that knowing the 
fact that the veteran is in fact schizophrenic presently and 
that prodromal symptoms of schizophrenia typically develop in 
the teenage years or twenties, it is at least as likely as 
not that any psychiatric disorder found presently on 
examination originated coincident with his active service.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease 
such as psychosis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b). (2002).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The law provides that congenital or developmental defects, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9 (2002).  See VAOPGCPREC 82-90.

Attention is directed to the outline of personality disorders 
in the APA manual. Formal psychometric tests are essential in 
the diagnosis of mental deficiency.  Brief emotional 
outbursts or periods of confusion are not unusual in mental 
deficiency or personality disorders and are not acceptable as 
the basis for a diagnosis of psychotic disorder.

However, properly diagnosed superimposed psychotic disorders 
developing after enlistment, i.e., mental deficiency with 
psychotic disorder, or personality disorder with psychotic 
disorder, are to be considered as disabilities analogous to, 
and ratable as, schizophrenia, unless otherwise diagnosed.  
38 C.F.R. § 4.127 (effective prior to November 7, 1996).

For a veteran to obtain service connection for, as a single 
entity, personality disorder superimposed with service-
connected mental condition, the service-connected mental 
condition must be a psychotic disorder.  38 C.F.R. § 4.127, 
effective prior to November 7, 1996.  See Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995).

Except as provided in 38 C.F.R. § 3.310(a), disability 
resulting from mental retardation and personality disorders 
may not be service connected.  However, disability resulting 
from a mental disorder that is superimposed upon mental 
retardation or personality disorder may be service connected.  
38 C.F.R. § 4.127, effective November 7, 1996.

Where a law or regulation changes after a claim has been 
filed to reopen, but before the administrative judicial 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Brown, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. App. 
384 (1993).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  During 
the course of the appeal the Board undertook additional 
development to include obtaining a VA special psychiatric 
examination with medical nexus opinion.  

In any event, any deficiency in the duties to notify and to 
assist that might exist in this case have been rendered moot 
and would represent nothing more than harmless error in light 
of the favorable decision cited below.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The Board reiterates the basic three requirements to prevail 
on a claim of entitlement to service connection.  There must 
be medical evidence of a current disability.  The veteran has 
met this requirement. He has been diagnosed with 
schizophrenia, paranoid type, the disability at issue.


There must be medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury.  The veteran has met the second requirement.  The 
veteran was found to demonstrate psychiatric symptomatology 
while still in service, although such was apparently 
misdiagnosed.

Finally, there must be medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  As the Board reported earlier, a VA 
specialist in psychiatry who had reviewed the entire 
evidentiary record opined that the veteran's currently 
diagnosed paranoid schizophrenia in all probability 
originated coincident with active service.  

A comprehensive review of the record shows that the above 
competent medical evidence provides an etiologic link between 
the veteran's schizophrenia found on examination in May 2003 
and pertinent symptoms noted in service.  See Hickson v. 
West, 12 Vet. App. 247, 253

Accordingly, the veteran's paranoid schizophrenia cannot 
satisfactorily be dissociated from his active service.  The 
evidentiary record supports a grant of entitlement to service 
connection.


ORDER

Entitlement to service connection for schizophrenia, paranoid 
type, is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

